Citation Nr: 0206902	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased rating for status post-
operative residuals of an anterior cruciate ligament repair 
of the right knee, currently evaluated as 40 percent 
disabling. 

2. Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from July 1979 to October 
1987.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veteran's Affairs Regional Office in 
Columbia, South Carolina, and a July 2001 rating decision by 
the Regional Office (RO) in Louisville, Kentucky.  The 
veteran's claim for an increased rating for residuals of a 
right knee injury was previously before the Board, and in a 
March 2000 decision it was returned to the RO for additional 
development.  That development has been completed, and the 
case is ready for appellate review.

In a July 2001 statement, the veteran raised the issue of an 
increased rating for his service-connected back disorder.  He 
also made a claim for a disability of the feet secondary to 
his service-connected right knee disability.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran's right knee has not manifested ankylosis or 
impairment of the femur.

2. The veteran's right knee has not manifested range of 
motion with flexion limited to 30 degrees or extension 
limited to 15 degrees.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 40 
percent for status post-operative residuals of an anterior 
cruciate ligament repair of the right knee have not been met.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5262 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159).

2. The schedular criteria for an initial rating in excess of 
10 percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5010, 
5260, 5261 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA provides 
that VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The veteran was notified of this regulatory 
change in a letter dated in June 2001.  As set forth below, 
the RO's actions throughout the course of this appeal have 
satisfied the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
by letters and RO decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in the statement of the case 
and supplemental statements of the case, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons for which it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports.  In addition, the veteran was 
afforded several VA examinations.  In this regard, all known 
and available service and VA medical records have been 
obtained and are associated with the veteran's claims file.  
In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In cases where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  When the veteran is appealing the original 
assignment of the rating for a service-connected disability, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In March 1988 the veteran was granted service connection for 
his right knee disability and was assigned a 30 percent 
disability evaluation under Diagnostic Code 5261.  His 
request for an increased rating was denied by the RO in an 
August 1998 rating decision.  The veteran submitted a timely 
notice of disagreement to that decision and a statement of 
the case was issued.  The veteran's substantive appeal as to 
that issue was received in November 1998.

In a June 2001 rating decision, the veteran was awarded 
service connection for osteoarthritis of the right knee, and 
he was awarded a separate 10 percent rating under Diagnostic 
Code 5010, effective September 1994.  See VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  The veteran has expressed disagreement 
with the assigned 10 percent evaluation for osteoarthritis of 
the right knee.

By a rating decision dated in December 2001, the RO increased 
the veteran's right knee disability rating to 40 percent, 
effective May 2001, under the provisions of Diagnostic Codes 
5257-5262.  A March 2002 rating decision granted the veteran 
a temporary total disability rating (for a period of three 
months from March 2002 through May 2002) for convalescence 
under the provisions of 38 C.F.R. § 4.30, based on March 2002 
surgical treatment of the right knee; the 40 percent rating 
was continued, effective June 1, 2002.

Pursuant to 38 C.F.R. § 4.25, the veteran's 40 percent rating 
under Diagnostic Code 5262, and separate 10 percent rating 
under Diagnostic Code 5010 results in a right knee combined 
disability rating of 50 percent.  The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation to be performed.  38 C.F.R. § 4.68.  A 60 
percent rating is assigned for amputation of the leg not 
improvable by prosthesis controlled by natural knee action.  
Diagnostic Code 5164.  A 60 percent rating is also assigned 
for a defective thigh amputation.  Diagnostic Code 5163.  
Therefore, under the "amputation rule," the veteran's 
combined ratings for his right knee disability may not exceed 
60 percent.

The veteran's service medical records indicate that he 
injured his right knee during a skiing accident in February 
1985.  He was subsequently treated for anterior cruciate 
ligament repair (ACL) of the right knee and underwent surgery 
in January 1987. 

A July 1997 X-ray revealed that the veteran's right knee 
medial and lateral joint space compartment appeared to be 
well maintained.  A defect was identified in the proximal 
tibia, but the findings were consistent with surgical repair 
of the ACL.  The remainder of the veteran's right knee bony 
and soft tissue relationships appeared intact.  Minimal 
osteoarthritic peaking of the tibial spines and early 
spurring at the medial side of the knee joint was noted.  

The veteran was afforded a VA examination for joint disorders 
in January 1998.  One week prior to the examination, the 
veteran underwent arthroscopic surgery to remove scar tissue 
and assess the prior reconstruction of the ACL.  Upon 
examination, the veteran complained of pain, swelling, and 
instability of the right knee.  Range of motion was from 10 
degrees to 60 degrees flexion.  The examiner observed 
moderate swelling, and noted that fluid appeared to be 
present in the joint cavity.  The diagnosis was residuals of 
a knee injury and knee surgery. 

VA outpatient treatment reports dated January 1998 to August 
1998 indicate that the veteran reported that his knee 
occasionally locked, gave way, was painful, and swelled 
intermittently.  In January 1998, the veteran underwent 
diagnostic and operative arthroscopy of the right knee.  The 
veteran's range of motion was observed to be 0 to 130 degrees 
flexion in March 1998.

The veteran was provided a VA examination for joint disorders 
in June 1999.  At that time, he complained of moderate pain, 
locking, fatigability, and occasional swelling in the right 
knee.  He indicated that he wore a brace for increased 
physical activity and moving equipment at work.  Upon 
examination, the veteran's right knee flexion was to 70 
degrees with pain beginning at 60 degrees.  His extension was 
full with end-of-motion pain.  Tenderness was noted over the 
lateral joint line.  The examiner observed scars over the mid 
right knee and below the knee.  The diagnosis was post-
operative ACL repair with decreased range of motion of the 
right knee.

VA outpatient treatment reports dated September 1999 to June 
2001 reflect that in February 2001 the veteran underwent 
right knee arthroscopy.  During that procedure, he was found 
to have grade 2 changes of the patella and trochlea with 
patellofemoral articulation.  He was also found to have some 
grade 2 changes in the medial compartment.  In March 2001, 
the veteran presented for physical therapy.  His right knee 
was limited by 18 degrees flexion, primarily due to edema, 
and his extension was full, though he exhibited some pain.  
In April 2001, the veteran complained that his pain had 
increased since his February 2001 surgery.  He asserted that 
his right knee locked, gave way, and popped audibly.  The 
examiner observed no significant changes.  An MRI showed 
evidence of degenerative disease with osteophytes and some 
thinning of the articular cartilage in the tibia posteriorly.

A November 2000 VA examination is of record.  The veteran 
complained of weakness, fatigue, throbbing, aching, soreness, 
stiffness, and discomfort in his right knee.  Upon 
examination, no deformity or effusion was noted in either 
knee.  Extension of the right knee was full, and flexion was 
found to be 0-110 degrees.  No ligamentous laxity or 
instability was demonstrated on the right knee.  In addition, 
the examiner observed a well-healed surgical scar over the 
midline of the right knee.  Mild hyperpigmentation, with no 
keloid formation, adherence or tenderness to palpation was 
noted.  Barely discernible arthroscopic scars over the right 
knee were also found.  The examiner stated that the 
aggravating factors noted in the subjective portion of the 
examination would cause some functional impairment, including 
prolonged sitting, standing, or standing on a hard surface.  
X-rays indicated no acute fracture or dislocation.

VA outpatient treatment reports dated from August 2001 to 
March 2002 reflect ongoing treatment for the veteran's right 
knee disability.  In February 2002, active range of motion 
measured 0-95 degrees for the right knee.  The veteran was 
noted to have 4+/5 grade strength for extension and flexion, 
and he graded his pain as 3/10 on a grade of 0-10 (pain at 
10/10 is at its worst).

In February 2002 the veteran underwent right knee revision 
anterior cruciate ligament reconstruction with a hamstring 
autograft.  Follow-up records dated in March 2002 indicated 
that the veteran had some pain on the medial aspect of his 
knee.  Active range of motion was reported as 4-69 degrees of 
flexion/extension.  A note dated later in March 2002 noted 
active right knee range of motion of 12-80 degrees 
flexion/extension.

The Board observes that degenerative arthritis established by 
x-ray findings is to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  Diagnostic Code 5010.  Looking to 
the diagnostic criteria for limitation of motion of the 
knees, the Board first notes that normal flexion is to 140 
degrees and normal extension is to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Under Diagnostic Code 5260 for limitation 
of flexion, a noncompensable rating is for application when 
limited to 60 degrees, a 10 percent rating is for application 
when limited to 45 degrees, and a 20 percent rating is for 
application when limited to 30 degrees.  Under Diagnostic 
Code 5261 for limitation of extension, a noncompensable 
rating is for application when limited to 5 degrees, a 10 
percent rating is for application when limited to 10 degrees, 
and a 20 percent rating is for application when limited to 15 
degrees.

The veteran is currently in receipt of the maximum schedular 
rating under Diagnostic Code 5262.  Other diagnostic codes 
addressing the knee would not afford the veteran a rating 
beyond the 40 percent currently assigned as the veteran does 
not have ankylosis (Diagnostic Code 5256) and there has been 
no showing of femur (Diagnostic Code 5255) impairment.  As 
such, the Board finds that the preponderance of the evidence 
is against a rating in excess of 40 percent for status post-
operative residuals of an anterior cruciate ligament repair 
of the right knee.

As for the issue of an increased rating for osteoarthritis of 
the right knee, the Board notes that the veteran's right knee 
does not exhibit limitation of flexion of the leg to 30 
degrees as required for a 20 percent rating under Diagnostic 
Code 5260, as flexion for his right knee has been documented 
as 69 and 82 degrees in March 2002.  In addition, his right 
knee disorder does not exhibit limitation of extension to 15 
degrees as required for a 20 percent rating under Diagnostic 
Code 5261, as extension was limited to 4 and 12 degrees in 
March 2002.  The clinical findings from examinations dated 
prior to March 2002 yield similar results.  As such, the 
Board finds that an initial rating in excess of 10 percent is 
not warranted for osteoarthritis of the right knee at any 
time during the period of the veteran's claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

As for the veteran's right knee osteoarthritis, the nature of 
the original disability has been reviewed, as well as the 
functional impairment which can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While pain has been reported on 
examination, the medical evidence does not show, even when 
considering pain and weakness, right knee impairment within 
the meaning of Diagnostic Codes 5260 or 5261 so as to allow 
for a rating in excess of 10 percent under those codes.

The Board notes that while right knee scars have been 
reported on VA examinations, they have not been found to be 
poorly nourished or tender and painful on objective 
demonstration so at to warrant an additional evaluation.  
38 C.F.R. Part 4, Diagnostic Codes 7803 and 7804.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that the schedular criteria for a 
rating in excess of 30 percent has been met for the veteran's 
post-operative residuals of an ACL injury of the right knee.  
In addition, the preponderance of the evidence is against a 
finding that the schedular criteria for a rating in excess of 
10 percent has been met for the veteran's right knee 
osteoarthritis.  As such, the benefit-of-the-doubt doctrine 
does not apply, and the veterans claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right knee 
disorder has resulted in frequent hospitalizations.  
Moreover, while noting the veteran's contentions regarding 
his pain and swelling there is nevertheless no evidence that 
his right knee disorder has resulted in marked interference 
with employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 40 percent for status 
post-operative residuals of an anterior cruciate ligament 
repair of the right knee is denied. 

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right knee.




		
	DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

